DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.
 	Claims 1-3, 10, 11, 14 and 15 are currently under examination.
Claim Rejections - 35 USC § 112-New Matter
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-3 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Newly amended claim 1 has been amended to recite the new range of L.paracasei subsp. paracasei present in the composition from 1.0X103 to 1.0X1010 CFU/kg to 1.0X103 to 5.0X108.  No written support could be found for 5.0X108.  The only place even “5.0” could be found was at paragraph [0027]:
[0027] In each example of the present invention, unless otherwise specified, the experimental data is expressed as Mean.+-.S.E.M. The data is calculated by PRISM version 5.0 (GraphPad, San Diego, Calif., USA). Differences between groups are calculated by one-way ANOVA followed by Tukery's multiple comparison test. A significant statistical difference is present at P<0.05.

This passage had nothing to do with the concentration of the bacteria.  Paragraph [0047] mentions 2.5X109 and Table 11 recites “3.88 X109/10/11.  The range of bacteria in the originally filed claims and throughout the instant specification is 1.0X103 to 1.0X109 or 1.0X103 to 1.0X1010.  See paragraphs [0014]- [0016], [0020] and originally filed claims 5, 7, 9, 13 and 14 which all recite 1.0X103 to 1.0X109 or 1.0X103 to 1.0X1010. The range recited in amended claim 1, e.g., to 5.0X108, is new matter.. Applicants must point to written support for this range in the originally filed specification or remove it from the claims.  Applicants have pointed to paragraph [0045] for written support.  However, paragraph [0045] only recites:
[0045] Example 5 : Comparison of the intestinal flora regulating effects of K56 at different doses.

This paragraph [0045] and those following it make no mention of  “5.0X108”.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (CN107916236; 4/17/18) in view of Grompone et al (US Pat. No. 10,548,928 B2) or Grompone et al (WO 2015/159240 10/22/15; which is the related International application).
	The Tsai et al reference on page 1, under the ‘Summary of the Invention’ teaches that the inventors have discovered a new Lactobacillus paracasei subspecies paracasei strain referred to a ‘K56’.  The strain has a deposit number DSM27447, e.g., identical to the bacteria used in the claimed methods.  Tsai et al teach a composition comprising the K56 strain which can be a pharmaceutical composition, a food supplement of a food product.  The strain is has shown to have properties consistent with use as a ‘probiotic’.  These properties are outlined in the first few paragraphs of the specification and Figures 1 and 2, e.g., excellent acid-producing capacity, acid-producing rate and field-of-field bacteria very close.  It is taught that the excellent acid production efficiency of K56 make it very promising for commercial applications.  The ‘Detailed Description of the Preferred Embodiments’ of the reference recites that the K56 strain is well suited for use in increasing the flavor of fermented products, functional food or dairy products and has the function of regulating immune and inflammatory symptoms.  
	However, Tsai et al do not particularly teach any amounts for the K56 strain (DSM27447) in the compositions.
	Grompone et al teach the use of Lactobacillus paracasei, for maintaining or increasing the intestinal microbiota diversity in a subject.  See abstract.  Page 1, lines 49-59, teach that the invention teaches the use of Lactobacillus paracasei for increasing the resilience of the gut microbiota and for increasing intestinal microbiota diversity of a subject.  It teaches the administration of L.paracasei can accelerate a decrease of Enterococcus faecalis. It is taught that the administration of L.paracasei can prohibit or decrease the growth of opportunistic bacterial pathogens in the host gut, such as C.difficilie and E.faecium or E.faecalis.  See Column 3, lines 45-55.  Column 4, lines 54-56 teach that any Lactobacillus paracasei may be used, but the subspecies of L.paracasei subsp. paracasei is preferred.  It is taught that the L.paracasei may be used in a pharmaceutical composition or nutritional composition such as a food product (liquid or solid). Examples are dairy products, milk, cheese, baby food, yogurt, fermented whey, etc. See column 6, first two paragraphs.  The dosage of the probiotic L.paracasei strain is consistent/in the range of what is taught in instant claims 5, 7, 9 and 13-17, e.g., daily dose of 109 CFU.  Grompone et al teach a Lactobacillus paracasei subspecies paracasei strain for increasing the resilience of the gut microbiota and for increasing intestinal microbiota diversity of a subject.  	
	Accordingly, it would have been prima facie obvious to that the K56 strain as taught by Tsai et al wherein the amount of the K56 is within the ranged recited in newly amended claim 1 because 1x103 CFU to 1x1010 CRU/kg body weight/day because, e.g., daily dose of 109 CFU, is within the recited range and it also a Lactobacillus paracasei subspecies paracasei strain for use in food or pharmaceuticals to be administered as a probiotic.  The ranges recited in instant claims are consistent with what Grompone et al teach, e.g., a Lactobacillus paracasei subspecies paracasei strain as a probiotic in amounts that are within this range which are typical ranges known in the prior art e.g., daily dose of 109 CFU.  Further, the amounts of a probiotic strain to be administered to a subject may vary and are a ‘result effective variable’.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).    Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem and the prior art teaches that amounts of a probiotic often vary in individuals and work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the probiotic by normal optimization procedures known in the art.  
With respect L.paracasei subsp. paracasei and its ability to suppress or increase the bacteria recited in newly amended claims 1 and 11, e.g,. Bifidobacterium, Lactobacillus, Desulfovibrio, Enterobacter, Heliobacter, Escherichia-Shigella, etc., Grompone teaches administering the L.paracasei in similar amounts and teaches that this bacteria has use as a probiotic.  Tsai also teaches L.paracasei as a known supplement to improve bodily functions and the administration of either strain would inherently perform the functions recited therein, increase and decrease the same bacteria in the intestine because the method steps and the bacteria probiotic is identical. The strain of Tsai is an obvious functional equivalent to the strains taught by Grompone et al given the identity of the source and their same functional ability of regulating gastrointestinal flora in the intestine, including decreasing or suppressing harmful or pathogenic bacteria, while increasing beneficial bacteria.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to use the DSM27447 well-known bacterial strain to regulate gastrointestinal flora as a probiotic since the use of L.paracasei strains for this function was very well known in the prior art at the time the invention was made and it would inherently suppress/increase the bacteria as recited in the instant claims given the administration method/amounts is the same.
Response to applicants’ arguments:
Applicants argue that:
Claims 1 and 11 have been amended to now recite “the Lactobacillus paracasei subsp.paracasei is administered to the subject in an amount of 1.0x103 CFU to 5.0x108 CFU/kg body weight/day”. Basis of this amendment is found in paragraph [0045] of the Description.

This has been fully and carefully considered but not deemed persuasive.  Paragraph [0045] makes no mention of1.0x103 CFU to 5.0x108 CFU/kg body weight/day”.
Paragraph [0045] only recites:
[0045] Example 5 : Comparison of the intestinal flora regulating effects of K56 at different doses.

This paragraph [0045] and those following it make no mention of  “5.0X108”.
Applicants also argue:
Tsai does not teach that the K56 strain is useful in regulating gastrointestinal flora, particularly increasing the amount of Bifidobacterium, Lactobacillus or both in the intestine,
while suppressing the amount of Desulfovibrio, Enterobacter or both in the intestine and suppressing the amount of Helicobacter, Escherichia-Shigella or both. This deficiency is not cured by Grompone.

Grompone teaches the use of Lactobacillus paracasei, more particularly Lactobacillus paracasei subsp. Paracasei for maintaining or increasing the intestinal microbiota diversity in a subject. In this regard, Grompone teaches the use of a specific Lactobacillus paracasei subsp. Paracasei strain CNCM I-3689. As demonstrated by sequence comparison in the previous
response, this CNCM I-3689 strain is a distinctly different strain from the K56 strain.

This argument has been fully and carefully considered but is not deemed persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Tsai teaches that the excellent acid production efficiency of K56 make it very promising for commercial applications.  The ‘Detailed Description of the Preferred Embodiments’ of the reference recites that the K56 strain is well suited for use in increasing the flavor of fermented products, functional food or dairy products and has the function of regulating immune and inflammatory symptoms.  Grompone et al teach the use of Lactobacillus paracasei, for maintaining or increasing the intestinal microbiota diversity in a subject.  See abstract.  Page 1, lines 49-59, teach that the invention teaches the use of Lactobacillus paracasei for increasing the resilience of the gut microbiota and for increasing intestinal microbiota diversity of a subject.  Grompone teaches the same/similar amounts for administration as those instantly claimed.  	
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to use the DSM27447 well-known bacterial strain to regulate gastrointestinal flora as a probiotic since the use of L.paracasei strains for this function was very well known in the prior art at the time the invention was made and it would inherently suppress/increase the bacteria as recited in the instant claims given the administration method/amounts is the same.  The administration in both cited references is the same which is instantly claimed, so the same function/method would be expected to be inherent.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        7/27/22